IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
SHEILA PATRICE ANDERSON,                  )      No. 82780-4-I
                                          )
                     Appellant,           )
                                          )
       v.                                 )
                                          )
SWEDISH HOSPITAL, a Washington            )      UNPUBLISHED OPINION
state health care corporation, and        )
JENS CHAPMAN,                             )
                                          )
                     Respondents.         )
                                          )

       VERELLEN, J. — Sheila Anderson challenges the trial court’s grant of

Swedish Hospital’s motion to disqualify her counsel under RPC 3.7(a).

RPC 3.7(a) provides that a lawyer cannot represent a client where the lawyer is a

“necessary witness” in the client’s case. Because Anderson’s counsel was the

only witness to some of the events necessary to establish her medical malpractice

and lack of informed consent claims, the court did not abuse its discretion in

disqualifying her counsel.

       Anderson also challenges the court’s denial of her motion to continue the

summary judgment hearing. But because Anderson provided no meaningful

analysis of the CR 56(f) factors, the court did not abuse its discretion in denying

Anderson’s motion.

       Finally, Anderson challenges the court’s grant of summary judgment in

favor of Swedish. But because Anderson failed to provide an expert witness in
No. 82780-4-I/2



support of her medical malpractice and lack of informed consent claims, summary

judgment was proper.

       Therefore, we affirm.

                                       FACTS

       Between October 14 and November 10, 2016, Sheila Anderson had four

surgeries at Swedish Hospital “to correct severe scoliosis and associated

complications.”1 Dr. Jens Chapman performed the second, third, and fourth

stages of surgery.2

       In November 2020, Anderson filed a complaint against Swedish Hospital

and Dr. Chapman alleging medical malpractice and lack of informed consent.

Anderson asserted that Dr. Chapman “failed to perform/complete the surgery as

agreed/explained to [her], nor exercise the appropriate level of care resulting in

irreversible damage to [her] spinal cord, and cause other undue harm.”3

       Anderson’s daughter, Christal Irwin, an attorney admitted to practice in

Washington state, was Anderson’s attorney-in-fact under a power of attorney, as

well as Anderson’s counsel. During Anderson’s hospital stay, Irwin witnessed Dr.

Chapman chip Anderson’s tooth during intubation. Irwin admitted to feeding

Anderson a snack during an NPO4 period, resulting in a delay of a time sensitive


       1   Clerk’s Papers (CP) at 2.
       2CP at 84. Anderson’s claims of medical malpractice and lack of informed
consent only relate to the second, third, and fourth surgeries.
       3   CP at 2.
       4 NPO is “medical shorthand for a period of time in which a patient may not
eat or drink anything.” Resp’t’s Br. at 8.



                                          2
No. 82780-4-I/3



surgery, and Irwin alleged that informed consent “was never sought from me as

the patient’s power of attorney.”5

       That December, in its discovery requests, Swedish asked Anderson to

“identify all experts upon whom you rely and/or intend to call as witnesses at trial.”6

Anderson responded that the information was “currently” unavailable. 7

       A few months later, Swedish filed a motion to disqualify Irwin as counsel.

The trial court granted Swedish Hospital’s motion. Irwin withdrew as counsel but

filed a notice of appearance as an “interested party.”8

       In April, Swedish moved for summary judgment on Anderson’s claims.

Anderson, together with Irwin as an “interested party,” filed a motion to continue

the summary judgment hearing. The trial court denied the motion. After the

hearing, the trial court granted Swedish Hospital’s summary judgment motion.

       Anderson appeals.

                                     ANALYSIS

I. Motion to Disqualify Counsel

       Anderson argues that the trial court erred in granting Swedish Hospital’s

motion to disqualify her counsel under RPC 3.7(a). We review a trial court’s

decision to disqualify an attorney for an abuse of discretion.9 A trial court abuses


       5   CP at 89.
       6   CP at 73.
       7   Id.
       8   CP at 237.
       9   State v. Schmitt, 124 Wn. App. 662, 666, 102 P.3d 856 (2004).



                                          3
No. 82780-4-I/4



its discretion when its decision is based on untenable grounds or untenable

reasons.10

       RPC 3.7(a) provides “[a] lawyer shall not act as [an] advocate at a trial in

which the lawyer is likely to be a necessary witness.” A lawyer is likely to be a

necessary witness if “he or she will present testimony related to substantive

contested matters.”11

       Here, Irwin’s testimony is necessary to support Anderson’s medical

malpractice and lack of informed consent claims. First, on the issue of medical

malpractice, Irwin was present when Dr. Chapman performed the intubation

procedure on Anderson and chipped her tooth. Anderson did not know Dr.

Chapman chipped her tooth until Irwin “pointed it out to [her].”12 And Irwin

individually followed-up with Dr. Chapman after the incident. Further, Irwin fed

Anderson during an NPO period despite “an NPO sign on the door and being told

not to do so by the nursing staff.”13 As a result, the surgery was delayed.

       Second, on the issue of informed consent, Irwin had a “singular role” as

Anderson’s attorney-in-fact, and she was the only person who witnessed some of

Anderson’s discussions with Dr. Chapman. For example, when Dr. Chapman

proposed the fourth surgery, Irwin opposed the operation, but Anderson

consented. Irwin stated, “We had words over the [fourth] surgery, because I


       10   Id.
       11   State v. Nation, 110 Wn. App. 651, 659, 41 P.3d 1204 (2002).
       12   CP at 282.
       13   CP at 95.



                                          4
No. 82780-4-I/5



opposed it and thought mom was not lucid enough to make a competent decision.

. . . I was present when she verbally consented to the surgery.” 14 Because Irwin is

the only person who can testify to many of these events and her testimony

regarding her role in the violation of the NPO restriction may be prejudicial to

Anderson under a non-party at fault theory, she is a “necessary witness” and

cannot also represent Anderson under RPC 3.7(a).

       Anderson contends that even if Irwin’s testimony was necessary to

establish her claims, Irwin can still represent her under RPC 3.7(a)(3), the

substantial hardship exception. The exception provides that a lawyer may still

represent a client if “disqualification of the lawyer would work substantial hardship

on the client.”15 In her reply to Swedish Hospital’s motion to disqualify Irwin,

Anderson stated, “If my daughter can’t represent me, I can’t afford another

[lawyer].”16 But Anderson seems to suggest she was primarily disadvantaged

because her daughter was not available to assist her with a motion to continue the

summary judgment and allow more time to obtain the necessary expert witness.

To the contrary, after the court disqualified Irwin, Anderson submitted a motion to

continue the summary judgment hearing with Irwin acting as an “interested party.”

And Irwin signed Anderson’s motion to continue as her counsel.17 Anderson

cannot establish that the court’s disqualification of Irwin resulted in a substantial


       14   CP at 86.
       15   RPC 3.7(a)(3).
       16   CP at 99.
       17   CP at 233-37.



                                           5
No. 82780-4-I/6



hardship when Irwin continued to represent her even after the trial court’s order.

Anderson does not establish that the substantial hardship exception applies

here.18

       In a related argument, Anderson contends that the trial court violated

her right to due process in not holding oral argument on Swedish Hospital’s

motion to disqualify Irwin. But oral argument on a motion is not a due process

right.19 And KCLR 7(b)(3) permits a court to decide nondispositive motions,

such as a motion to disqualify, without oral argument. Anderson’s argument is

not compelling.20




       18Anderson also contends that the trial court incorrectly disqualified Irwin
under RPC 1.7. But because the court did not abuse its discretion in disqualifying
Irwin under RPC 3.7, we need not address her alternative argument. Glasgow v.
Georgia-Pac. Corp., 103 Wn.2d 401, 407, 693 P.2d 708 (1985).
       19 Rivers v. Wash. State Conference of Mason Contractors, 145 Wn.2d 674,
697, 41 P.3d 1175 (2002) (“‘Due process does not require any particular form or
procedure. . . . [I]t requires only that a party receive proper notice of proceedings
and an opportunity to present [its] position before a competent tribunal.’”)
(alterations in original) (quoting Hanson v. Shim, 87 Wn. App. 538, 551, 943 P.2d
322 (1997)).
       20 Additionally, Anderson argues that the trial court erred in denying her
motion for mandatory mediation under RCW 7.70.100. RCW 7.70.100 provides,
“Before a superior court trial, all causes of action, whether based in tort, contract,
or otherwise, for damages arising from injury occurring as a result of health care
provided after July 1, 1993, shall be subject to mandatory mediation prior to trial.”
But CR 53.4(d) provides, “Upon petition of any party that mediation is not
appropriate, the court shall order or the mediator may determine that the claim is
not appropriate for mediation.” Here, Swedish filed a CR 53.4(d) motion asserting
that mediation was not appropriate because Anderson failed to provide expert
testimony supporting the essential elements of her claims. CP at 247-55. The trial
court did not err in granting Swedish Hospital’s motion.



                                          6
No. 82780-4-I/7



II. Motion to Continue CR 56(f)

       Anderson contends that the trial court erred in denying her motion to

continue the summary judgment hearing. We review a trial court’s denial of a

CR 56(f) motion for an abuse of discretion.21

       The trial court can deny a motion for continuance under CR 56(f) “where:

(1) the requesting party does not offer a good reason for the delay in obtaining the

desired evidence; (2) the requesting party does not state what evidence would be

established through the additional discovery; or (3) the desired evidence will not

raise a genuine issue of material fact.”22

       Here, Anderson’s motion to continue argued that “discovery [was] not

complete” because Swedish had not submitted “any admissible evidence that did

not originate” with Anderson, Swedish failed to submit any evidence to “controvert”

Anderson’s claim for lack of informed consent, and Swedish failed to provide

evidence establishing an “alternative explanation” for her injuries.23 But at the

summary judgment hearing, the court stated, “I don’t believe that the responsive

pleadings that [Anderson] has put forth, actually even comply with any of the Court

Rules, let alone CR 56.”24 And, both in the trial court and in her opening brief on




       21Briggs v. Nova Servs., 135 Wn. App. 955, 961, 147 P.3d 616
(2006), aff’d, 166 Wn.2d 794, 213 P.3d 910 (2009).
       22   Turner v. Kohler, 54 Wn. App. 688, 693, 775 P.2d 474 (1989).
       23   CP at 241-42.
       24   Report of Proceedings (RP) (May 28, 2021) at 11.



                                             7
No. 82780-4-I/8



appeal, Anderson provided no meaningful analysis of the CR 56(f) factors.25 She

offers no specific explanation for her failure to provide an expert witness and no

prospects that such an expert would soon be acquired. The trial court did not

abuse its discretion in denying Anderson’s CR 56(f) motion.

III. Summary Judgment

       Anderson contends that the trial court erred in granting summary judgment

in favor of Swedish Hospital on her medical malpractice and lack of informed

consent claims. We review an order granting summary judgment de novo.26

Summary judgment is appropriate when there are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. 27 A genuine

issue of material fact exists if the evidence is sufficient for a reasonable person to

return a verdict for the nonmoving party.28

       First, in a medical malpractice claim based on medical negligence, a

“defendant moving for summary judgment can meet its initial burden by showing

that the plaintiff lacks competent expert testimony.”29 “The burden then shifts to

the plaintiff to produce an affidavit from a qualified expert witness that alleges

specific facts establishing [the] cause of action.”30 The plaintiff “must show that



       25   Bright v. Frank Russell Invs., 191 Wn. App. 73, 86, 361 P.3d 245 (2015).
       26   Berger v. Sonneland, 144 Wn.2d 91, 102, 26 P.3d 257 (2001).
       27   Id.
       28   Reyes v. Yakima Health Dist., 191 Wn.2d 79, 86, 419 P.3d 819 (2018).
       29   Guile v. Ballard Cmty. Hosp., 70 Wn. App. 18, 25, 851 P.2d 689 (1993).
       30   Id.



                                           8
No. 82780-4-I/9



‘[t]he health care provider failed to exercise the degree of care, skill, and learning

expected of a reasonably prudent health care provider . . . in the same or similar

circumstances.’”31

       Here, in response to Swedish Hospital’s interrogatories, Anderson was

asked to “identify all experts upon whom you rely and/or intend to call as

witnesses at trial on any issue in this case.”32 Anderson responded, “[i]nformation

requested is not currently available. Will be provided once an expert is identified

and completed review.”33 A few months later, Swedish filed for summary judgment

arguing that “Anderson has failed to identify an expert to testify that a health care

provider failed to exercise the requisite degree of ‘care, skill, and learning’

reasonably expected of him or her in the [s]tate of Washington at the time of the

care in question.”34 And at the summary judgment hearing, Anderson still did not

provide an expert. Anderson failed to meet her burden on summary judgment.

       Anderson argues that the trial court erred because our Supreme Court in

Putman v. Wenatchee Valley Medical Center35 held that the certificate of merit

requirement was unconstitutional. Former RCW 7.70.150 (2006) required plaintiffs

in medical malpractice actions to file a certificate of merit with their pleadings that




       31
        Reyes, 191 Wn.2d at 86 (first alteration in original) (quoting RCW
7.70.040(1)).
       32   CP at 73.
       33   Id.
       34   CP at 142.
       35   166 Wn.2d 974, 216 P.3d 374 (2009).



                                           9
No. 82780-4-I/10



contained a statement from an expert supporting the plaintiff’s claim that there was

a reasonable probability that the defendant’s conduct violated the standard of

care.36 But the certificate of merit requirement in former RCW 7.70.150 is distinct

from the requirement that on summary judgment in a medical malpractice case the

nonmoving party must produce an affidavit from a medical expert alleging that the

health care provider violated the standard of care.37 Further, neither Swedish

Hospital nor the trial court relied on the certificate of merit procedural

requirement.38 Anderson’s argument is misguided.

       Second, to establish a lack of informed consent the plaintiff must show

material facts by expert testimony. Specifically, RCW 7.70.050 provides:

             (3) Material facts under the provisions of this section which
       must be established by expert testimony shall be either:

             (a) The nature and character of the treatment proposed and
       administered;

             (b) The anticipated results of the treatment proposed and
       administered;

                (c) The recognized possible alternative forms of treatment; or

              (d) The recognized serious possible risks, complications, and
       anticipated benefits involved in the treatment administered and in the
       recognized possible alternative forms of treatment, including
       nontreatment.




       36   Id. at 982-83.
       37   Compare former RCW 7.70.150 with Guile, 70 Wn. App. at 25.
       38   See CP at 141-56, 361-65; RP (May 28, 2021) at 5-15, 21-23.



                                           10
No. 82780-4-I/11



As discussed, Anderson did not provide the court with an expert. And without an

expert, Anderson cannot establish material facts to support her lack of informed

consent claim. Anderson’s claim necessarily fails.

      Because Anderson failed to present the court with an expert establishing

the existence of genuine issues of material fact on her medical malpractice and

lack of informed consent claims, summary judgment in favor of Swedish Hospital

was proper.

      Therefore, we affirm.




WE CONCUR:




                                        11